The offense is murder; the punishment, confinement in the penitentiary for life.
Only one question is presented. Appellant challenges the sufficiency of the evidence. We are unable to agree with the contention that the jury were not warranted in concluding that the killing of R. L. Williams by appellant was upon malice aforethought.
It appears from the testimony that deceased, who had become drunk, had gone to appellant's home for the purpose of sobering up. While there he and appellant had a difficulty. Appellant shot deceased and dragged his body behind his automobile to a point in appellant's pasture, where the body was later found. Appellant testified that deceased attacked him without provocation on his (appellant's) part, and that believing his life was in danger, he procured a pistol for the purpose of defending himself. He said that in the difficulty that ensued the pistol was discharged. He denied *Page 507 
that he intended to kill deceased and testified that they had always been good friends.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.